Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A)	Claims 1-2, 9, 20-21, 26, 34 and 36 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WANG (US 2017/0048807 A1).
 	As per claim 1, WANG discloses an uplink power control parameter configuration method, applied to a terminal side (WANG, ¶0182, power control parameter configuration method from UE to base station transmission (therefore uplink)) used by UE), comprising: receiving a power control parameter set sent by a network device (WANG, ¶0182, base station (i.e. network device) is sending a power control parameter set to the UE), wherein the power control parameter set comprises a parameter set of at least one power control parameter item (WANG, ¶0186, power control parameter set comprises path loss compensation coefficient (i.e. power control parameter item)), and the parameter set of each power control parameter item comprises at least one parameter configuration index or parameter value (WANG, ¶0186, path loss compensation coefficient comprises parameter value; also see power control formula); determining a target parameter configuration index or a target parameter value for a first 
 	As per claim 2 as applied to claim 1 above, WANG further discloses wherein the determining the target parameter configuration index or the target parameter value for the first power control parameter item comprises at least one of: determining the target parameter configuration index or the target parameter value for the first power control parameter item according to Downlink Control Information (DCI) (WANG, ¶0186 and  ¶0207, determining target power control parameter value according to physical downlink control channel (PDCCH) identifier or information); determining a default parameter configuration index or a default parameter value of the first power control parameter item as the target parameter configuration index or the target parameter value of the first power control parameter item; determining the target parameter configuration index or target parameter value of the first power control parameter item based on a second power control parameter item whose parameter configuration index or parameter value is determined, wherein the second power control parameter item is associated with the 
 	As per claim 9 as applied to claim 1 above, WANG further discloses wherein the power control parameter item is one of: a target received power, a pathloss compensation factor, a reference resource identification of a downlink channel or a reference signal for a pathloss calculation and a process identification of a closed-loop power control (WANG, ¶0181 and ¶0186, path loss compensation coefficient or reference signal for path loss calculation  and closed-loop power control process). 
 	As per claim 20, WANG discloses a terminal, comprising a processor, a memory and a computer program stored in the memory and executable on the processor (WANG, ¶0232-233, UE comprising a processor, storage or memory and computer program code stored in the storage), wherein the processor executes the computer program to: receive a power control parameter set sent by a network device (WANG, ¶0182, base station (i.e. network device) is sending a power control parameter set to the UE), wherein the power control parameter set comprises a parameter set of at least one power control parameter item (WANG, ¶0186, power control parameter set comprises path loss compensation coefficient (i.e. power control parameter item)), and the parameter set of each power control parameter item comprises at least one parameter configuration index or parameter value (WANG, ¶0186, path loss compensation coefficient comprises parameter value; also see power control formula); determine a target parameter configuration index or a target parameter value for a first power control parameter item from the parameter set of the power control parameter item of the power control parameter set (WANG, ¶0186, determining a target power 
 	As per claim 21, WANG discloses an uplink power control parameter configuration method, applied to a network side (WANG, ¶0182, power control parameter configuration method from UE to base station transmission (therefore uplink)) used by base station (i.e. network side)), comprising: sending a power control parameter set to a terminal (WANG, ¶0182, base station (i.e. network device) is sending a power control parameter set to the UE), wherein the power control parameter set comprises a parameter set of at least one power control parameter item (WANG, ¶0186, power control parameter set comprises path loss compensation coefficient (i.e. power control parameter item)), and the parameter set of each power control parameter item comprises at least one parameter configuration index or parameter value (WANG, ¶0186, path loss compensation coefficient comprises parameter value; also see power control formula); receiving an uplink channel or an uplink reference signal sent by the terminal at a target transmit power (WANG, ¶0186, receiving reference signal by the base station (therefore uplink reference signal) sent by the terminal at the target power for transmit power), wherein the target transmit power is determined by the terminal according to a target parameter configuration index or a target parameter value of a first 
 	As per claim 26 as applied to claim 21 above, WANG further discloses wherein the power control parameter item is one of: a target received power, a pathloss compensation factor, a reference resource identification of a downlink channel or a reference signal for a pathloss calculation and a process identification of a closed-loop power control (WANG, ¶0181 and ¶0186, path loss compensation coefficient or reference signal for path loss calculation  and closed-loop power control process); or the uplink channel comprises at least one of a Physical Uplink Control Channel (PUCCH), a Physical Uplink Shared Channel (PUSCH), and a Physical Random Access Channel (PRACH), and the uplink reference signal comprises a Sounding Reference Signal (SRS) (Please note that Examiner consider the first step as highlighted above as the claim requires one condition only).    
As per claim 34, WANG discloses a network device, comprising a processor, a memory and a computer program stored in the memory and executable on the processor (WANG, ¶0232-233, base station comprising a processor, storage or memory and computer program code stored in the storage), wherein the processor executes the computer program to perform the uplink power control parameter configuration method comprising: sending a power control parameter set to a terminal (WANG, ¶0182, base station (i.e. network device) is sending a power control parameter set to the UE), wherein the power control parameter set comprises a parameter set of at least one power control parameter item (WANG, ¶0186, power control parameter set comprises 
 	As per claim 36 as applied to claim 20 above, WANG further discloses wherein the processor executes the computer program to perform at least one of: determine the target parameter configuration index or the target parameter value for the first power control parameter item according to Downlink Control Information (DCI) (WANG, ¶0186 and  ¶0207, determining target power control parameter value according to physical downlink control channel (PDCCH) identifier or information); determine a default parameter configuration index or a default parameter value of the first power control parameter item as the target parameter configuration index or the target parameter value of the first power control parameter item; determine the target parameter configuration index or target parameter value of the first power control parameter item based on a second power control parameter item whose parameter configuration index 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
A)	Claims 3, 10, 22, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2017/0048807 A1) in view of Yerramalli (US 2017/0280476 A1). 
 	As per claim 3 as applied to claim 2 above, WANG does not explicitly teach wherein the determining the target parameter configuration index or the target parameter value for the first power control parameter item according to the DCI comprises: detecting whether the DCI comprises a target indication field, wherein the 
 	In the same field of endeavor, Yerramalli teaches wherein the determining the target parameter configuration index or the target parameter value for the first power control parameter item according to the DCI (Yerramalli, ¶0104, determining target index for reference signal and PUSCH according to the DCI) comprises: detecting whether the DCI comprises a target indication field (Yerramalli, ¶0104, DCI include target transmission burst index field), wherein the target indication field is configured to indicate the parameter configuration index or the parameter value of the first power control parameter item (Yerramalli, ¶0104, target transmission burst index field indicate reference signal of PUSCH); if the target indication field is detected (Yerramalli, ¶0100, determining or detecting target index field), determining the target parameter configuration index or the target parameter value for the first power control parameter item according to the target indication field (Yerramalli, ¶0100 and ¶0104, determining target transmission burst index of the PUSCH according to the target field). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Yerramalli into invention of WANG in order for transmitting an uplink transmission using  dedicated radio frequency spectrum band to offload some data traffic and enhance data transmission capacity (Yerramalli, background). 

	In the same field of endeavor, Yerramalli teaches wherein the uplink channel comprises at least one of a Physical Uplink Control Channel (PUCCH), a Physical Uplink Shared Channel (PUSCH), and a Physical Random Access Channel (PRACH), and the uplink reference signal comprises a Sounding Reference Signal (SRS) (Yerramalli, ¶0109,  a Physical Uplink Control Channel (PUCCH), a Physical Uplink Shared Channel (PUSCH), and a Physical Random Access Channel (PRACH), and a Sounding Reference Signal (SRS)). 							
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Yerramalli into invention of WANG in order for transmitting an uplink transmission using  dedicated radio frequency spectrum band to offload some data traffic and enhance data transmission capacity (Yerramalli, background). 
	As per claim 22 as applied to claim 21 above, WANG does not explicitly teach, wherein prior to the receiving the uplink channel or the uplink reference signal sent by the terminal at the target transmit power, the method further comprises: sending Downlink Control Information (DCI) carrying a target indication field to the terminal, wherein the target indication field is configured to indicate the parameter configuration index or the parameter value of the first power control parameter item.  

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Yerramalli into invention of WANG in order for transmitting an uplink transmission using  dedicated radio frequency spectrum band to offload some data traffic and enhance data transmission capacity (Yerramalli, background). 
 	As per claim 37 as applied to claim 36 above, WANG does not explicitly teach detect whether the DCI comprises a target indication field, wherein the target indication field is configured to indicate the parameter configuration index or the parameter value of the first power control parameter item; if the target indication field is detected, determining the target parameter configuration index or the target parameter value for the first power control parameter item according to the target indication field.  
 	In the same field of endeavor, Yerramalli teaches detect whether the DCI comprises a target indication field (Yerramalli, ¶0104, DCI include target transmission burst index field), wherein the target indication field is configured to indicate the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Yerramalli into invention of WANG in order for transmitting an uplink transmission using  dedicated radio frequency spectrum band to offload some data traffic and enhance data transmission capacity (Yerramalli, background). 
B)	Claims 4-8, 23, 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2017/0048807 A1) in view of Yerramalli (US 2017/0280476 A1) and further in view of  CATT: "Remaining Aspects of NR Power Control", 3GPP DRAFT RI-1720215, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), Reno, NV, U.S.A.; November 27-December 1, 2017  hereinafter CATT. 
 	As per claim 4 as applied to claim 3 above, WANG in view of Yerramalli does not explicitly teach wherein subsequent to the determining the target parameter configuration index or the target parameter value for the first power control parameter item according to the target indication field, the method further comprises: determining a target parameter configuration index or a target parameter value of other power control 
 	In the same field of endeavor, CATT teaches wherein subsequent to the determining the target parameter configuration index or the target parameter value for the first power control parameter item according to the target indication field, the method further comprises: determining a target parameter configuration index or a target parameter value of other power control parameter item, based on the first power control parameter item, wherein the other power control parameter item is associated with the first power control parameter item (CATT, page 3, section For SRS power control,  gNB configures the same values for some parameters between PUSCH power control and SRS power control or the same association rule among P0_SRS,c, α_SRS,c, PL reference and closed-loop is applied for PUSCH and SRS power control In Alt.2, no RRC configuration is needed for signaling the direct linkage between PUSC and SRS power control FFS: details on the indication of the linkage via L1 signaling, e.g., using SRI in DCI, or an association rule among P0_SRS,c, α_SRS,c, PL reference and closed-loop applied for PUSCH and SRS power control). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
CATT into invention of WANG and Yerramalli in order to process closed loop power control for NR PUSCH to achieve power control setting and service reliability. 
As per claim 5 as applied to claim 3 above, WANG in view of Yerramalli does not explicitly teach, wherein subsequent to the detecting whether the DCI comprises the target indication field, the method further comprises: if the target indication field is not 
In the same field of endeavor, CATT teaches wherein subsequent to the detecting whether the DCI comprises the target indication field (CATT, page 3, section For SRS power control, DCI comprises target indication beam), the method further comprises: if the target indication field is not detected, determining the default parameter configuration index or the default parameter value of the first power control parameter item as the target parameter configuration index or the target parameter value (CATT, page 5, section 2.1, if PUSCH beam indication is not present or not detected determining one value k for PUSCH); or determining the target parameter configuration index or target parameter value of the first power control parameter item based on Page 4 of 11Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10088US01the second power control parameter item whose parameter configuration index or parameter value is determined.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
CATT into invention of WANG and Yerramalli in order to process closed loop power control for NR PUSCH to achieve power control setting and service reliability. 
 	As per claim 6 as applied to claim 3 above, Yerramalli teaches wherein the target indication field is coded independently, or the target indication field is jointly coded with 
 	As per claim 7 as applied to claim 6 above, CATT further teaches  wherein in the case that the target indication field is coded independently, prior to the detecting whether the DCI comprises the target indication field, the method further comprises: receiving indication information which is sent by the network device and configured to indicate whether the DCI includes a target indication field; if the indication information is detected and the indication information indicates that the DCI comprises a target indication field, detecting whether the DCI comprises the target indication field; if the indication information is not detected, determining the default parameter configuration index or the default parameter value of the first power control parameter item as the target parameter configuration index or the target parameter value of the first power control parameter item; or determining the target parameter configuration index or target parameter value of the first power control parameter item based on the second power control parameter item whose parameter configuration index or parameter value is determined (CATT, page 3, section For SRS power control, Whether or not SRS power control is tied with corresponding PUSCH power control is based on RRC signaling and the following is down selected. Alt.1: explicit configuration; Alt.2: implicit configuration by gNB implementation; e.g., gNB configures the same values for some parameters between PUSCH power control and SRS power control or the same association rule among P0_SRS,c, α_SRS,c, PL reference and closed-loop is applied for PUSCH and SRS power control. In Alt.2, no RRC configuration is needed for signaling the direct linkage between PUSCH and SRS power control. FFS: details on the indication of the 
 	As per claim 8 as applied to claim 2 above, WANG in view of Yerramalli does not explicitly teach acquiring an association relationship among a plurality of power control parameter items in the power control parameter set.
 	In the same field of endeavor, CATT teaches acquiring an association relationship among a plurality of power control parameter items in the power control parameter set (CATT, page 11, section 2.3, FFS: details on the indication of the linkage via L1 signaling, e.g., using SRI in DCI, or an association rule among P0_SRS,c, α_SRS,c, PL reference and closed-loop applied for PUSCH and SRS power control). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
CATT into invention of WANG and Yerramalli in order to process closed loop power control for NR PUSCH to achieve power control setting and service reliability. 
 	As per claim 23 as applied to claim 22 above, Yerramalli teaches wherein the target indication field is coded independently, or thePage 7 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10088US01target indication field is jointly coded with other indication field (Yerramalli, ¶0075 and ¶0104, multiplexing or jointly indicator fields of coded data). 
 	However, WANG in view of Yerramalli does not explicitly teach wherein prior to the sending the DCI carrying the target indication field to the terminal in the case that the target indication field is coded independently, the method further 
 	In the same field of endeavor, CATT teaches wherein prior to the sending the DCI carrying the target indication field to the terminal in the case that the target indication field is coded independently, the method further comprises: sending, to the terminal, indication information configured to indicate whether the DCI comprises a target indication field (CATT, page 3, section For SRS power control, Whether or not SRS power control is tied with corresponding PUSCH power control is based on RRC signaling and the following is down selected. Alt.1: explicit configuration; Alt.2: implicit configuration by gNB implementation; e.g., gNB configures the same values for some parameters between PUSCH power control and SRS power control or the same association rule among P0_SRS,c, α_SRS,c, PL reference and closed-loop is applied for PUSCH and SRS power control. In Alt.2, no RRC configuration is needed for signaling the direct linkage between PUSCH and SRS power control. FFS: details on the indication of the linkage via L1 signaling, e.g., using SRI in DCI, or an association rule among P0_SRS,c, α_SRS,c, PL reference and closed-loop applied for PUSCH and SRS power control). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
CATT into invention of WANG and Yerramalli in order to process closed loop power control for NR PUSCH to achieve power control setting and service reliability. 

In the same field of endeavor, CATT teaches sending, to the terminal, an association relationship among a plurality of power control parameter items in the power control parameter set (CATT, page 11, section 2.3, FFS: details on the indication of the linkage via L1 signaling, e.g., using SRI in DCI, or an association rule among P0_SRS,c, α_SRS,c, PL reference and closed-loop applied for PUSCH and SRS power control). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
CATT into invention of WANG and Yerramalli in order to process closed loop power control for NR PUSCH to achieve power control setting and service reliability. 
As per claim 38 as applied to claim 37 above, WANG in view of Yerramalli does not explicitly teach if the target indication field is not detected, determine the default parameter configuration index or the default parameter value of the first power control parameter item as the target parameter configuration index or the target parameter value; or determine the target parameter configuration index or target parameter value of the first power control parameter item based onPage 4 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10088US01the second power control parameter item whose parameter configuration index or parameter value is determined.  
In the same field of endeavor, CATT teaches if the target indication field is not detected, determine the default parameter configuration index or the default parameter value of the first power control parameter item as the target parameter configuration 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
CATT into invention of WANG and Yerramalli in order to process closed loop power control for NR PUSCH to achieve power control setting and service reliability. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643